Hand-Delivere?

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CASE NO.: 3:19-cev-00680-FDW-DSC
BRIAN GREEN,
Plaintiff,

VS.

MIDLAND CREDIT MANAGEMENT, INC,

Defendants.

 

 

FILED
CHARLOTTE, NC

MAY - 8 2020

US DISTRICT COURT
WESTERN DISTRICT OF NC

CORRECTED ORIGINAL COMPLAINT FOR VIOLATIONS OF THE FDCPA

Plaintiff Brian Green in the above — entitled and numbered cause, and files this Corrected

Original Complaint for the violations of the FDCPA as follows:

I. JURISDICTION AND REVIEW. ........ cece cece ee neneeenenneaes
TIT. PARTIES. icici ccc cece reece nen e eee reece nee ee een er eta

TV, FDCPA CLAIMS... cccccccceceeeente ren teaeeneneeteneeaeeeenennes

VI. COUNT 1 -— VIOLATIONS OF THE FDCPA..........c..ceeeee gees
Vil. COUNT II —- VIOLATIONS OF THE NCCAA............0cececeee es

VIII. COUNT II - VIOLATIONS OF THE NCDCA.............0.0ceseeee

Plaintiff Corrected Original Complaint cover letter Page 1 of 1

Case 3:19-cv-00680-FDW-DSC Document 4 Filed 05/08/20

. page 1
. page 2
bes page 2
ven page 2
Lees page 3
bees page 3
beeee page 4

beeaee page 5

Page 1 of 7

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CASE NO::..3:19-cv-00680-FDW-DSC

BRIAN GREEN,
Plaintiff,
Vs.

TRIAL BY JURY DEMANDED
MIDLAND CREDIT MANAGEMENT, INC.

 

Defendants.

 

CORRECTED ORIGINAL COMPLAINT FOR VIOLATIONS OF THE FDCPA
Plaintiff Brian Green (Green) previously filed this complaint with the Court and
misstated the applicable North Carolina Statue. Instead of “North Carolina Fair Debt Collection

Practices Act” (NCDCPA), it is the “North Carolina Collections Agency Act” (NCCAA).
Mr. Green adds the “North Carolina Debt Collection Act” (NCDCA) and states as follows:

I, NATURE OF ACTION

}

1. Mr. Green bring this action for the illegal practices of the Defendant Midland
Credit Management, Inc. (Midland), for using false, deceptive, and misleading practices,
and other illegal collection communications in connection with communicating with a
third party in its attempts to collect an alleged defaulted consumer debt. Midland is in
violation of the federal Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692,
et seqg.,N.C.G.S. .§ 58-70 et seq, titled “North Carolina Collection Agency Act”
(NCCAA) and N.C.G.S.§ 75-50 et seq., titled the “North Carolina Debt Collection Act”
(NCDCA)), all of which prohibit debt collectors and collection agencies from engaging in

abusive, deceptive, and unfair practices in attempting to collect upon consumer debt.

Corrected Original Complaint Brian Green vs Midland Credit Management Page 1 of 6

Case 3:19-cv-00680-FDW-DSC Document 4 Filed 05/08/20 Page 2 of 7

 

 
I. JURISDICTION AND VENUE

2. This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

3. The occurrences which give rise to this action occurred in Union County, North Carolina.

4, Venue is proper in the Western District of North Carolina Division to 28 U.S.C.
§1391(b).

Til. PARTIES

5. Plaintiff, Brian Green (Green), is a natural person who resides in Union County, in the
State of North Carolina.

6. Defendant, Midland Credit Management, Inc., (Midland) a debt collection company with
principal office at 3111 Camino Del Rio North, Suite 103, San Diego, CA 92108.

7. Midland is in the business of collecting debts using instrumentality of interstate
commerce and mail that regularly collects or attempts to collect debts owed, or alleged to
be owed, due another.

IV. FDCPA CLAIMS

8. Mr. Green is a “consumer” as defined by 15 U.S.C. § 1692c(d);

9, Midland is a “debt collector” as defined by 15 U.S.C. § 1692a(6);

10. That the alleged debt which is the subject matter is a consumer “debt” as defined by 15
U.S.C.§ 1692a(5);

11. The “communication” between Mr. Green a third party “meaning the conveying of
information regarding a debt directly or indirectly to any person through any medium is
that term” is defined by the 15 U.S.C.§ 1692a(2);

12. Midland engaged in “communication” with Mr. Green as defined in 15 U.S.C. §
1692a(2).

Corrected Original Complaint Brian Green vs Midland Credit Management Page 2 of 6

Case 3:19-cv-00680-FDW-DSC Document 4 Filed 05/08/20 Page 3 of 7

 
V. FACTUAL ALLEGATIONS

13. On December 2nd, 2019, Mr. Green answered a telephone call on his cell phone
number 201.873.2037 at 2:59 p.m. until 3:09 p.m. The call was originated presumably
from a land line or an audio dialer from a No Caller ID phone number. A Midland
employee or representative named “Kim” was the originator of the call to Mr. Green a
Non-Debtor third party.

14. During the communication, Midland failed to inform Mr. Green that the call was
an attempt to collect a debt and all information obtained would be used for that purpose.
At no time has Mr. Green given his express consent, written or otherwise, to Midland to
call his wireless phone number. Mr. Green informed Midland that he was not the Debtor
and that the alleged debtor was unreachable at his cell phone number. Midland continued
to discuss personal, confidential, and financial information to Mr. Green in an attempt to
collect a consumer debt.

15. After 9 minutes of drilling, Mr. Green demanded Kim from Midland to stop
asking questions about the third party alleged debt, and to cease calling him at his cell
phone.

VI. FIRST CAUSE OF ACTION
COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

16. | Mr. Green reallege and incorporate by reference the allegations in paragraphs 13-15 of
this Complaint.
17. Midland violated 15 U.S.C. § 1692c(b) by communicating with Mr. Green a third “party

without the prior consent of the consumer given directly to the debt collector.”

Corrected Original Complaint Brian Green vs Midland Credit Management Page 3 of 6

Case 3:19-cv-00680-FDW-DSC Document 4 Filed 05/08/20 Page 4 of 7

 
18. Midland violated 15 U.S.C. § 1692c(b) by communicating with Mr. Green a third party
“in connection with the collection of any debt with any person other than the consumer.”
19. Under 15 U.S.C. § 1692k, Midland’s violation of the FDCPA renders them liable to Mr.
Green includes, but not limited to statutory damages, costs, and reasonable attorney’s
fees.
PRAYER FOR RELIEF
WHEREFORE, Mr. Green pray this Court:
a) Declare that Midland’s actions violated the FDCPA;
b) Enter judgment in favor of Mr. Green for statutory damages of $1,000.00 under
15 U.S.C. §1692k(a)(2)(A);

c) Grant such further relief as deemed just.

VII. SECOND CAUSE OF ACTION
COUNT II
VIOLATIONS OF THE NORTH CAROLINA COLLECTION AGENCY ACT
ACT, N.C. Gen.Stat. § 58-70, et seq.

20. Mr. Green reallege and incorporate by reference the allegations in paragraphs 13-19 of
this Complaint.

21. Mr. Green is a “person” as the term is defined by N.C. Gen.Stat. § 58-70-6(4).

22. Mr. Green is a “consumer” and a non-debtor as the term is defined by N.C. Gen.Stat. §
58-90-(2)

23. Midland is a “debt collector” and/or “collection agency” engaged in the act and/or

practice of debt collection as defined by N.C. Gen.Stat. §§ 58-70-15, and 58-70-90(1).

Corrected Original Complaint Brian Green vs Midland Credit Management Page 4 of 6

Case 3:19-cv-00680-FDW-DSC Document 4 Filed 05/08/20 Page 5 of 7

 
24. Midland violated N.C. Gen.Stat. § 58-70-110 in its deceptive representation by calling
Mr. Green’s cell phone in an attempt to “obtain information concerning a consumer by
any fraudulent, deceptive or misleading representation.”

25. Under N.C. Gen.Stat. § 58-70-130(b), Midland’s violation of the NCCAA renders them
liable to Mr. Green includes, but not limited to statutory damages, costs, and reasonable
attorney’s fees.

PRAYER FOR RELIEF
WHEREFORE, Mr. Green pray this Court:

a) Declare that Midland’s actions violated the NCCAA;

b) Enter judgment in favor of Mr. Green for each and every violation of the NCCAA
by Midland. Mr. Green is entitled to statutory damages for each violation in an
amount not less than five hundred dollars ($500.00) nor greater than four
thousand dollars ($4,000.00), and their reasonable attorneys’ fees and costs
expended in prosecuting this action under N.C. Gen.Stat. § 58-70-130(b);

c) An award of statutory and actual damages for an amount to be determined by the
Court on Motion or at trial;

d) Grant such further relief as deemed just.

VII. THIRD CAUSE OF ACTION
COUNT II
VIOLATION OF THE NORTH CAROLINA DEBT COLLECTION ACT
N.C. Gen.Stat. § 75-50, et seq.

26. Mr. Green reallege and incorporate by reference the allegations in paragraphs 13-25 of

this Complaint;

27. Midland is a debt collector as defined by N.C. G.S. § 75-50(3);

Corrected Original Complaint Brian Green vs Midland Credit Management Page 5 of 6

Case 3:19-cv-00680-FDW-DSC Document 4 Filed 05/08/20 Page 6 of 7

 
28. Midland violated N.C. G.S. § 75-54 by communicating with Mr. Green a third in an
“attempt to collect a debt or obtain information concerning a consumer by any fraudulent,
deceptive or misleading representation;”

29. Under N.C. G.S. § 75-56(b) Midland’s violation of the NCDCA renders them liable to

Mr. Green includes, but not limited to statutory damages, costs, and attorney's fees.

PRAYER FOR RELIEF
WHEREFORE, Mr. Green prays that this Court:

a) Declare that Midland’s actions violated the NCDCA;

b) Enter judgment in favor of Mr. Green for each and every violation of the NCDCA
by Midland. Mr. Green is entitled to statutory damages for each violation in an
amount not less than five hundred dollars ($500.00) nor greater than four
thousand dollars ($4,000.00), and their reasonable attorneys’ fees and costs
expended in prosecuting this action under the N.C. Gen.Stat. § 75-56(b);

c) An award of statutory and actual damages for an amount to be determined by the
Court on Motion or at trial;

d) Grant such further relief as deemed just.

DEMAND FOR TRIAL BY JURY

Mr. Green hereby demands a trial by jury of all issues so triable as a matter of law.

Dated: May 8, 2020 Respectfully submitted.

a a ae
Brian Green
113 Indian Trail Road N, Suite 280
Indian Trial, NC 28079
Plaintiff pro se 201.873.2037
briangreen3 50@gmail.com
Corrected Original Complaint Brian Green vs Midland Credit Management Page 6 of 6

 

Case 3:19-cv-00680-FDW-DSC Document 4 Filed 05/08/20 Page 7 of 7

 
